Citation Nr: 0116599	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-21 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total disability rating from 
November 30, 1998, to January 4, 1999, based upon 
hospitalization and/or the need for convalescence.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased disability rating for 
disability of the right knee, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for 
disability of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

This decision will address the issues of entitlement to a 
temporary total disability rating and service connection for 
a low back disability.  The remand that follows this decision 
will address the issues of increased disability ratings for 
the right and left knees.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein has been 
obtained.

2.  During the period of November 1998 to January 1999, the 
veteran did not undergo hospitalization or surgery for 
service-connected disability, nor did he undergo 
immobilization of a joint by cast. 

3.  Chronic low back disability was not present within one 
year of the veteran's discharge from service, is not 
etiologically related to service and was not caused or 
chronically worsened by service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating from 
November 30, 1998, to January 4, 1999, based upon 
hospitalization and/or the need for convalescence are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.29, 4.30 (2000).

2.  A low back disability was not incurred in or aggravated 
by active duty, the incurrence or aggravation of arthritis of 
the low back during active duty may not be presumed, and low 
back disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

There is no medical evidence suggesting the presence of 
chronic low back disability in service or until years 
thereafter or suggesting that the veteran's current low back 
disability is etiologically related to service.

An August 1985 VA examination report notes the veteran 
complained of low back distress associated with knee pain.

A certificate from a private physician, dated November 30, 
1998, notes the veteran was not to work.  A December 28, 
1998, private medical certificate notes the veteran could 
return to work on January 4, 1999.

On a VA Form 4142, a private physician stated that the 
veteran's knee and limp were creating and aggravating the 
veteran's back.

A September 1999 VA spine examination report notes the 
veteran complained of injuring his back in service when he 
jumped off a truck.  The report notes there was pain on 
motion.  The diagnosis was chronic low back pain secondary to 
minimal degenerative changes of the lumbosacral spine.  A 
September 1999 report of VA X-rays of the lumbar spine notes 
no evidence of fracture, subluxation, or dislocation; minimal 
degenerative changes; and minimal left convex scoliosis.

The report of a March 2000 VA joints examination notes the 
veteran complained of back pain that seemed to be mechanical 
in nature.  The examiner indicated that September 1999 VA 
lumbar spine X-ray films were examined and showed mild 
endplate sclerosis and osteophyte formation, a left lumbar 
scoliosis of less than 10 degrees, and minimal facet 
arthritis.  The examiner indicated the X-rays were 
nondiagnostic and did not disclose a cause for the low back 
complaints.  The diagnoses included low back pain by history.  
The examiner opined that the veteran's knee symptoms caused 
no objective abnormality of the lumbar spine and the back 
pain was not caused by the knees.  The examiner also 
indicated the veteran's low back and lumbar spine were normal 
and the subjective symptoms were not supported by objective 
findings of abnormality. 

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The May 2000 statement of the case advised the veteran of the 
requirements for the benefits sought.  The RO sent a 
September 1999 letter to the veteran requesting that he 
complete a release for the physician or facility where he was 
treated.  The RO requested medical records from a private 
physician identified by the veteran and a statement was 
received from the physician.  The veteran has received VA 
examinations, the latest being in March 2000.  The veteran 
has not identified and the Board is not aware of any 
additional evidence or information which should be obtained.  
In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.  

Temporary total rating

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000).  The 
disability ratings are based upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29 (2000).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge that 
such a rating is warranted.  Total ratings will be assigned 
if treatment of a service-connected disability resulted in: 
(1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or (3) 
Immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30 (2000).

The veteran has provided a certificate prepared by a private 
physician and dated November 30, 1998, which indicates that 
the veteran was unable to work but which provides no 
information concerning the nature of the disability 
preventing the veteran from working.  Another certificate 
prepared by the same physician and dated December 28, 1998, 
indicates that the veteran would be able to return to work on 
January 4, 1999. 

Although the veteran has been informed of the requirements 
for a temporary total rating, he has not provided any 
evidence showing that during the period from November 1998 to 
January 1999 he underwent hospitalization, surgery or 
immobilization of a joint for service-connected disability.  
Moreover, he has not identified any evidence which could be 
obtained to show that he meets the requirements for a 
temporary total rating based on hospitalization or need for 
convalescence during the period from November 1998 to January 
1999, nor has he alleged any specific facts supportive of 
this claim.  Therefore, a temporary total rating based on 
hospitalization or the need for convalescence is not 
warranted.

Although it is not clear from the statements of the veteran 
or his representative, it appears that the veteran believes 
that he is entitled to a temporary total rating because he 
missed work for a period of time due to service-connected 
disability.  Time missed from work due to service-connected 
disability is for consideration in determining whether a 
higher evaluation is warranted on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (2000) and in determining 
whether a total rating based on unemployability is warranted, 
but it is not  sufficient by itself to qualify the veteran 
for a temporary total rating based on hospitalization or the 
need for convalescence.  Moreover, the veteran has not 
claimed entitlement to a total rating based on 
unemployability and the issues of entitlement to higher 
evaluations for the veteran's service-connected disabilities 
of the knees are addressed in the remand that follows.  

Low back

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The medical evidence does not show that a chronic low back 
disability was present within one year of the veteran's 
discharge from service or that any current low back 
disability is etiologically related to service.  In fact, the 
veteran concedes that service connection is not warranted for 
his low back disability on a direct or presumptive basis.

The veteran does contend that service connection is warranted 
for low back disability on the basis that it is secondary to 
his service-connected bilateral knee disability.

An August 1985 VA examination report notes the veteran 
complained of back pain associated with knee pain; however, 
information which is simply recorded by a medical examiner, 
unenhanced by any medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The examination report provides 
no medical opinion concerning the etiology of the veteran's 
low back disability.  

The statement from the private physician on the VA Form 4142 
notes the veteran's knee and limp were creating and 
aggravating his back.  However, no further information or a 
basis for the statement was provided by the physician.  
Therefore, it is of limited probative value.  The September 
1999 VA examination report indicates that the veteran's low 
back pain was secondary to minimal degenerative changes.  It 
does not address the etiology of the degenerative changes.  

The March 2000 VA joints examination report provides the 
opinion that the veteran's back pain complaints were not 
caused by disability of his knees.  The report indicates the 
examiner reviewed prior X-rays which were nondiagnostic and 
did not disclose a cause for the low back complaints.  
Additionally, the report notes the veteran's low back 
complaints were not supported by objective findings of 
abnormality.  This opinion is considered persuasive since the 
examiner reviewed prior medical records and provided reasons 
for the conclusion reached.  Accordingly, the more probative 
medical evidence indicates that the veteran's low back 
disability was not caused or worsened by the service-
connected knee disabilities.  38 C.F.R. § 3.310(a) (2000).

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability. 



ORDER

Entitlement to a temporary total disability rating from 
November 30, 1998, to January 4, 1999, based on 
hospitalization or the need for convalescence is denied.

Entitlement to service connection for low back disability is 
denied.


REMAND

With respect to the veteran's claim for an increased 
evaluation for right knee disability, the Board notes that 
the medical evidence shows that the veteran has limitation of 
the right knee, which may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or Diagnostic Code 5261.  In addition if 
recurrent subluxation or lateral instability is present, a 
separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 may be warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-
98.  The report of a VA joints examination, dated in 
September 1999, notes the veteran complained of lateral 
instability of the right knee but denied episodes of 
dislocation or recurrent subluxation.  The report notes there 
was lateral instability, weakness, and tenderness.  The March 
2000 VA joints examination report also notes the veteran 
complained the right knee would "collapse" and that it felt 
unsteady.  However, the examiner reported that the right knee 
was stable although the McMurray's maneuver caused the 
kneecap to click from subluxation.  Since the September 1999 
VA examination report indicates there was lateral instability 
yet the March 2000 notes the knee was stable, this presents a 
conflict in the evidence as to whether the veteran has 
recurrent subluxation or lateral instability of the knee.  
Accordingly, this case must be returned to the RO for further 
examination of the veteran.

With respect to the claim for an increased evaluation for 
left knee disability, the Board notes that following transfer 
of this case to the Board, the veteran submitted a report of 
October 2000 surgery on his knee, as well as a statement from 
his physician indicating that he would be disabled from his 
usual occupation as a corrections officer for 6-8 weeks.  The 
RO has not had an opportunity to adjudicate the issue of 
entitlement to a temporary total rating for convalescence 
based upon this surgery.  In addition, no records pertaining 
to treatment of the veteran following this surgery have been 
associated with the claims folder, nor has the veteran been 
provided a VA examination to determine the current status of 
his left knee disability.  Therefore, further development of 
the record is also required before the Board decides the 
veteran's claim for an increased evaluation for left knee 
disability.  

Accordingly, this case is REMANDED to the for the following:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his pending claims.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain a copy of all pertinent 
records which have not already been 
obtained.  The records requested 
should include those of Steven W. 
Theis, M.D.

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of 
the outstanding records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
all functional impairment from the 
veteran's service-connected 
bilateral knee disability.  All 
indicated studies, including range 
of motion studies in degrees, should 
be performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The extent of 
any instability and locking should 
also be determined.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  If feasible, the 
examiner should assess any 
additional functional impairment 
during flare-ups, on repeated use or 
due to incoordination, weakened 
movement, and/or excess fatigability 
in terms of additional degrees of 
limitation of motion.  If this is 
not feasible, the physician should 
so state.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
bilateral knee disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all requested development, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other development it determines to 
be required to comply with the 
notification and duty to assist 
requirements of the VCAA.

5.  Then, the RO should adjudicate 
the issue of entitlement to a 
temporary total rating for 
convalescence based on the October 
2000 left knee surgery and 
readjudicate the claims for 
increased ratings for left and right 
knee disabilities.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  The RO should also 
consider whether separate 
evaluations are warranted for the 
components of either knee disability 
and whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal with respect to any new issue 
addressed in the Supplemental 
Statement of the Case.
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



